NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0452n.06
                              Filed: July 31, 2008

                                             Case No. 07-2375

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

 ANTHONY MAYES,                                              )
                                                             )
           Appellant,                                        )        ON APPEAL FROM THE
                                                             )        EASTERN DISTRICT OF
                 v.                                          )        MICHIGAN
                                                             )
 CITY OF OAK PARK, et al.,                                   )
                                                             )
       Appellees.                                            )
 _______________________________________                     )

BEFORE: BATCHELDER and GILMAN, Circuit Judges; and ZOUHARY, Judge.*

       ALICE M. BATCHELDER, Circuit Judge. Appellant Anthony Mayes is an African-

American male and former Public Safety Officer for the City of Oak Park, Michigan, whose

employment was terminated by the City following an investigation in which it was discovered that

Mayes had falsified his police logs and failed to follow the requisite procedures for logging in

recovered property. Mayes brought suit against the City of Oak Park, and against the remaining

defendants in both their official and individual capacities, claiming racial and national origin

discrimination and subjection to a hostile work environment, in violation of 42 U.S.C. § 2000e, et

seq. (“Title VII”), 42 U.S.C. § 1983, and the Michigan Elliott-Larsen Civil Rights Act, MCLA §

37.2101, et seq. (“ELCRA”); disability discrimination in violation of the Americans with Disabilities

Act, 42 U.S.C. § 1201, et seq. ( “ADA”), and the Michigan Persons with Disabilities Civil Rights



       *
        The Honorable Jack Zouhary, U.S. District Judge for the Northern District of Ohio, sitting by designation.
Act, MCLA § 37.1101 ((PWDCRA”); and intentional infliction of emotional distress, in violation

of Michigan common law.

        The district court granted summary judgment in favor of all of the defendants on Mayes’s

claims, holding that: (1) because Title VII, ADA and § 1983 do not provide for individual liability,

Mayes cannot assert these claims against the individual defendants; (2) Mayes failed to establish a

prima facie case of race and/or national origin discrimination under Title VII and ELCRA; (3) Mayes

failed to demonstrate a claim under either the ADA or the PWDCRA; (4) the court lacked

jurisdiction over Mayes’s Title VII hostile work environment claim because Mayes had never raised

that claim before the EEOC; (5) Mayes’s hostile work environment claim under ELCRA failed on

the merits because Mayes never reported any of the allegedly hostile or harassing practices to his

superiors; and (6) even if intentional infliction of emotional distress were a cognizable claim under

Michigan law (an uncertain conclusion), Mayes’s claim was insufficient as a matter of law. Mayes

timely appealed.

        After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we are convinced that the district court did not err in its conclusions. Because the district

court’s opinion carefully and correctly sets out the law governing the issues raised, and clearly

articulates the reasons underlying its decision, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                   2